DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-30 were previously pending.  Claims 1, 14, and 21 were amended and claims 2, 9, 15, and 23 were canceled in the reply filed March 7, 2022.  Claims 1, 3-8, 10-14, 16-22, and 24-30 are currently pending, of which 28-30 are withdrawn from consideration. 

Response to Arguments
Applicant's amendments overcome the rejection of claim 21 made under § 112(b) and it is withdrawn. 
Applicant's arguments filed with respect to the rejections made under § 101 have been fully considered but they are not persuasive.  Applicant argues that the claims integrate the abstract idea into a practical application.  However, the features relied upon (varying usage fees based on supply and demand to "promote distribution of charging reservations"—Remarks, 9) solely describe the abstract commercial aspects of the invention.  "Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application…" MPEP 2106.04(d) II (emphasis added).  Accordingly, the rejection is maintained. 
Applicant's arguments filed with respect to the rejections made under §§ 102 & 103 have been fully considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1, 3-8, 10-14, 16-22, and 24-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1, 3-8, 10-14, 16-22, and 24-27, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including receiving a reservation time and reference usage fees of a first charger disposed in a first charging station; transmitting the reservation time and real-time usage fees to a first vehicle that generates a request for charging station information; and in response to receiving a charging reservation request with respect to the first charger from the first vehicle, transmitting reservation information to the first vehicle, wherein the real-time usage fees are determined as the sum of the reference usage fees and variable usage fees, wherein in response to receiving a payment request from a first vehicle, matching cost including the real-time usage fees with the first vehicle, wherein matching a final cost determined as the sum of the cost and a penalty with the first vehicle, wherein the penalty is determined according to a non-retrieval time to vehicle retrieval from charge termination, and wherein the penalty is set differently for each time zone (see claim 1).  The other independent claims recite the same limitations, albeit with different wording. 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for the charging station reservation behaviors of persons and related transactional/commercial relationships with providers, along with calculating pricing those transactions (i.e., in the terminology of the 2109 Revised Guidance, commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior).    
It shares similarities with other abstract ideas held to be non-statutory by the courts (ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759 (Fed. Cir. 2019)—controlling a network of charging stations; Versata Development Group, Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015)—determining prices).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (servers, communication unit, controller, display, input unit—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting, displaying data).  That the claims are being applied in the context of charging an electric vehicle is merely a field-of-use limitation.  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (servers, vehicles, communication unit, controller, display, input unit—see published Specification ¶¶ 0033-35 & 0080 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).    
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the abstract idea without presenting any additional elements not already addressed, e.g., the generic server).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims.  
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea without adding any new additional elements not already addressed above.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above.  Accordingly, they are not directed to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, 10, 12-14, 16-17, 20-22, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Boot, et al., U.S. Pat. Pub. No.  2012/0296678 (U.S. Pat. Pub. Citation 1 of the IDS filed 10/26/2018) in view of McCool, et al., U.S. Pat. Pub. No.  2014/0021908 (Reference C of the PTO-892 part of paper no. 20211129), McCallum, U.S. Pat. Pub. No.  2003/0074316 (Reference A of the attached PTO-892), and Tesla Support, Supercharger Idle Fee, WebArchive copy dated 1/19/2017, available at www.tesla.com/support/supercharger-idle-fee ("Tesla Support").
As per claim 1, Boot teaches a method of controlling a charge management server, comprising: receiving, by a server, a reservation time and reference usage fees of a first charger disposed in a first charging station from a first charging station server (¶ 0024; see also ¶ 0028 describing database 182 as a server computer); transmitting, by the server, the reservation time and real-time usage fees to a first vehicle that generates a request for charging station information (¶¶ 0042-45; see also ¶¶ 0020 & 0031 for the vehicle device); and in response to receiving a charging reservation request with respect to the first charger from the first vehicle, transmitting, by the server, reservation information to the first vehicle (¶¶ 0033, 50), wherein the real-time usage 
Boot does not explicitly teach matching, by the server, a final cost determined as the sum of the cost and a penalty with the first vehicle, wherein the penalty is determined according to a non-retrieval time to vehicle retrieval from charge termination; which is taught by McCool (¶ 0078).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in McCool—namely, to encourage prompt turnover.  Moreover, this is merely a combination of old elements in the art of vehicle charging.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
The references do not explicitly teach the penalty is differently set for each time zone.  Tesla Support teaches charging a penalty surcharge for non-retrieval during times of certain demand (i.e., when 50% of Superchargers at a station are in use—see pg. 1).  McCallum teaches setting surcharges differently for time zones based on certain similar demand cycles (¶¶ 0004-10).  It would have been prima facie obvious to incorporate this technique for the same reason it is useful in McCallum—namely, to take advantage of high demand situations and to increase disincentives during those times—which is the same goal as Tesla Support (i.e., to impose higher fees during times of higher demand).  One of ordinary skill when viewing these references would have realized that incorporating this technique into Boot/McCool (which already has the capability both to impose variable fees—see Boot ¶ 0015, and impose non-retrieval penalty fees—see McCool ¶ 0078) would result in an improved system that achieves the predictable result of encouraging users to promptly retrieve their vehicles by levying penalty surcharges that vary based on certain time periods that correlate with higher demand. 
As per claim 3, Boot in view of McColl, McCallum, and Tesla Support teaches claim 1 as above.  Boot further teaches the variable usage fees are determined based 
As per claim 4, Boot in view of McColl, McCallum, and Tesla Support teaches claim 1 as above.  Boot further teaches when reservation request time included in the charging reservation request is in a predetermined time zone, a predetermined ratio is applied to determine the variable usage fees (¶¶ 0041-42—known peak times affecting costs). 
As per claim 7, Boot in view of McColl, McCallum, and Tesla Support teaches claim 1 as above.  Boot further teaches when the reservation request time included in the charging reservation request is in a time period between reservation charging time in a charging reservation request of a second vehicle with respect to the first charger and reservation charging time in a charging reservation request of a third vehicle with respect to the first charger, a predetermined ratio is applied to determine the variable usage fees (¶¶ 0015, 42—demand-based fee adjustments). 
As per claim 8, Boot in view of McColl, McCallum, and Tesla Support teaches claim 1 as above.  Boot further teaches the reservation request time included in the charging reservation request is in a time period between reservation charging time in a charging reservation request of a second vehicle with respect to the first charger and reservation charging time in a charging reservation request of a third vehicle with respect to the first charger, the variable usage fees are determined (¶¶ 0015, 42—demand-based fee adjustments).  Boot does not explicitly teach they are a negative value.  However, there are only a finite number (two) of possibilities for the fees—either a positive value (surcharge) or a negative value (discount).  It would have been prima facie obvious to one of ordinary skill to incorporate either type of value because both would provide the same predictable result—an adjusted cost.  
As per claim 10, Boot in view of McColl, McCallum, and Tesla Support teaches claim 1 as above.  Boot further teaches the transmitting of the reservation time and the real-time usage fees to the first vehicle includes: determining, by the server, whether the first charging station is positioned within a predetermined distance from the first vehicle 
As per claim 12, Boot in view of McColl, McCallum, and Tesla Support teaches claim 1 as above.  Boot further teaches the variable usage fees are determined by applying a predetermined ratio in consideration of a time period between start time of reservation request time included in the charging reservation request and a time point of receiving the charging reservation request (¶¶ 0041-42—known peak times affecting costs). 
As per claim 13, Boot in view of McColl, McCallum, and Tesla Support teaches claim 12 as above.  Boot further teaches variable usage fees when the time period between the start time and the time point of receiving the charging reservation request is greater than a particular time period are determined to be less than variable usage fees when the time period between the start time and the time point of receiving the charging reservation request is less than the particular time period (¶¶ 0015, 42—demand-based fee adjustments). 
As per claims 14, 16-17, 20, 22, 24, and 26-27, Boot in view of McColl, McCallum, and Tesla Support teaches a charge management server, comprising: elements configured to perform the method of analogous claims 1, 3-4, 7-8, 10, and 12-13 (see citations and obviousness rationale above).
As per claim 21, Boot in view of McColl, McCallum, and Tesla Support teaches claim 14 as above.  Boot does not explicitly teach a predetermined ratio applied to the variable usage fees is less than 1.  However, it would have been obvious to use a value less than 1 because one of ordinary skill in the art would have recognized that these amount to variations in degree that do not substantially differentiate the claims from the cited art. In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.") See MPEP 2144.05(II)(A). Moreover, the specific number of less than 1 has not been shown to have any specific criticalities over any other minimum number, KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).  See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). 

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boot, et al. in view of McColl, McCallum, and Tesla Support as applied to claims 1 and 14 above, further in view of Sabripour, U.S. Pat. Pub. No.  2015/0306969 (Reference A of the PTO-892 part of paper no. 20211129).
As per claims 5 and 18, Boot in view of McColl, McCallum, and Tesla Support teaches claims 1 and 14 as above.  Boot does not explicitly teach the variable usage fees are determined according to a charging method included in the charging reservation request and the charging method includes low-speed charging and high-speed charging; which is taught by Sabripour (¶ 0024).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Sabripour—namely, to account for different station rates.  Moreover, this is merely a combination of old elements in the art of vehicle charging.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boot, et al. in view of McColl, McCallum, and Tesla Support as applied to claims 1 and 14 above, further in view of Karner, U.S. Pat. Pub. No.  2013/0124320 (Reference B of the PTO-892 part of paper no. 20211129). 
As per claims 6 and 19, Boot in view of McColl, McCallum, and Tesla Support teaches claims 1 and 14 as above.  Boot does not explicitly teach the variable usage fees are determined based on a charging degree included in the charging reservation request and the charging degree includes complete charging and partial charging; which is taught by Karner (¶ 0075).  It would have been prima facie obvious to .

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Boot, et al. in view of McColl, McCallum, and Tesla Support as applied to claims 1 and 14 above, further in view of Newman, U.S. Pat. Pub. No.  2018/0189683 (Reference D of the PTO-892 part of paper no. 20211129).
As per claims 11 and 25, Boot in view of McColl, McCallum, and Tesla Support teaches claims 1 and 14 as above.  Boot does not explicitly teach the transmitting of the reservation information includes: transmitting, by the server, the reservation information to a second vehicle that currently performs charging through the first charger at a time point when a charging reservation request with respect to the first charger is received from the first vehicle; which is taught by Newman (¶ 0117).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Newman—namely, to issue notification when priority adjustments to charging station queues and schedules are updated.  Moreover, this is merely a combination of old elements in the art of vehicle charging.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628